Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 10-14, 18, 22, 26-27, 29-30, 40-41, 45, 47, and 54 in the reply filed on 1/4/21 is acknowledged.
Claims 61-71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/4/21.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: Figure 2: 1’, 2’, and 3’ and figure 6: 67.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is greater than 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12, line 2: amend “matrix material comprises” to “matrix material of the third region comprises”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-14, 18, 22, 26-27, 29-30, 40-41, 45, 47, and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “thermally stable” in claims 1 and 41 is unclear and neither the claims nor the specification define what this term means. The broadest reasonable interpretation of this term is the stability of a molecule at high temperature, i.e., a molecule with more stability has more resistance to decomposition at high temperatures. 
Regarding dependent claims 2-6, 10-14, 18, 22, 26-27, 29-30, 40-41, 45, 47, and 54, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

	
The term “substantially planar” in claim 2 is a relative term which renders the claim indefinite. The term “substantially planar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the sake of compact prosecution, the Examiner is interpreting “substantially planar” as a “straight”/“flat” layer across a surface (Specification, pg. 11 and figure 1).

The term “substantially non-planar” in claim 45 is a relative term which renders the claim indefinite. The term “substantially non-planar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the sake of compact prosecution, the Examiner is interpreting “substantially non-planar” as a layer across a surface that is curved or angled or parallel to the interface surface (Specification, pg. 10-11 and figures 3 and 5).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 10-13, 26-27, 40-41, and 45 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Belnap et al. (US 2008/0179109 A1) (hereinafter “Belnap”).

Regarding claims 1, 3, 4, 10, 11, 12, 13, 26, 27, and 41, Belnap teaches a cutting element formed from ultra-hard materials including an ultra-hard body in which the ultra-hard body comprises an uppermost layer having a plurality of bonded diamond crystals where the diamond crystals are coarse-sized diamond grains, an intermediate layer that is joined to the uppermost layer, a lower-most layer that is interposed between and attached to the intermediate layer and a substrate (Belnap, [0008-0010]).
Belnap also teaches that the uppermost layer has an outer region which has an outer surface, i.e., working or cutting surface, and is treated to a predetermined depth extending below the outer surface to render it relatively more thermally stable than the remaining region of the uppermost layer (Belnap, [0025]). Belnap also teaches that the thermally stable outer region comprises intercrystalline bonded diamond made up of a plurality of bonded together diamond grains and a matrix of interstitial regions between the diamond grains that are substantially free of the catalyst material (Belnap, [0038]). Belnap further teaches that the working or cutting 

The cutting tool of Belnap corresponds to the polycrystalline super hard construction of the present invention. The uppermost layer of Belnap corresponds to a first region comprising a body of thermally stable polycrystalline super hard material having an exposed surface forming a soeking surface, and a peripheral side edge, said polycrystalline super hard material comprising a plurality of intergrown grains of super hard material of the present invention. The diamond grains of Belnap corresponds to wherein the grains of super hard material of the first region comprise diamond grains, the first region forming a body of polycrystalline diamond material of claim 27 of the present invention.  The outer region being substantially free of the catalyst material of Belnap corresponds to wherein the thermally stable first region comprises at most 3 weight percent of inaccessible catalyst material for diamond of claim 41 of the present invention. 

Belnap further teaches that the diamond body includes an intermediate layer that is joined to the uppermost layer and extends within the body a depth from the uppermost layer towards the substrate (Belnap, [0043] and Figure 3). Additionally, Belnap teaches that the intermediate layer can be formed from the same types of ultra-hard materials as for forming the uppermost layer, i.e., diamond grains, and that the ultra-hard material can also contain a relatively larger amount of matrix material, i.e., solvent metal catalyst and other material, compared to the uppermost layer, where the other material comprise cubic boron nitride (cBN), cermet material, ceramic materials, and materials that include a hard grain phase and a ductile binder phase (Belnap, 

The intermediate layer of Belnap corresponds to a third region interposed between the first and second regions and extending across a surface of the second region along an interface of the present invention. The ultra-hard material being diamond grains and the matrix material of Belnap corresponds to the third region comprises a composite material having a first phase comprising a plurality of non-intergrown grains of super hard material and a matrix material of the present invention. The intermediate layer having cubic boron nitride of Belnap corresponds to wherein the composite material of the third region further comprises a second phase of claim 3 and wherein the second phase comprises cBN and/or WC, and/or wBN of claim 4 of the present invention. The diamond grains of the intermediate layer of Belnap corresponds to wherein the super hard material of said third region comprises diamond grains, said third region forming a body of substantially non-intergrown diamond composite material of claim 26 of the present invention. 
The matrix material having a hard grain phase and a binder phase of Belnap corresponds to wherein the matrix material of the third region comprises any one or more alloys or compounds of any one or more transition metals including Ti, Zr, V, Hf, Ta, Nb, Cr, Mo, W, Cu, Co, Ni, Fe, Mn, and Re, wherein the one or more alloys or compounds of any one or more of the transition metals comprises oxides, nitrides, carbides, carbonitrides, and/or oxycarbides of said transition metals, wherein the matrix material comprises at least one of aluminum, nickel, and 

Moreover, Belnap teaches that the substrate can include those conventionally used as substrates for conventional PCD and PcBN compacts including a metallic substrate which is formed from a metal solvent catalyst, such as cobalt, and cemented tungsten carbide, e.g., WC-Co (Belnap, [0058]). The metallic substrate of Belnap corresponds to a second region forming a substrate to the first region, the second region comprising a hard phase, i.e., cemented tungsten carbide, and a binder phase, i.e., metal solvent catalyst of the present invention. 

Belnap also teaches that the PCD body includes a lowermost layer that extends within the body a depth from the intermediate layer towards the substrate, and that it is interposed between the intermediate layer and the substrate where the lowermost layer is a PCD material that is formed by using diamond grains and a matrix material where the matrix material is a solvent metal catalyst such as cobalt (Belnap, [0050-0051]). Belnap further teaches that the metal solvent catalyst is capable of infiltrating into the adjacent diamond powder mixture used for forming the lowermost layer to facilitate and provide a bonded attachment therewith, i.e., the metal solvent catalyst is the same as used in the lowermost layer (Belnap, [0058]). 
The lowermost layer of Belnap corresponds to the polycrystalline super hard construction further comprising a fourth region interposed between the second region and the third region, a major proportion of the fourth region comprising one or more components of the binder material 

Regarding claim 2, Belnap also teaches Figure 3 in which the intermediate (38) and lowermost (40) layers extend along the surface of the substrate (30) and are “substantially planar”, i.e., flat along the surface of the substrate (Belnap, Fig. 3). The depiction of an embodiment of Belnap corresponds to wherein the third region extends across a surface of the fourth region along an interface, the interface, and the fourth region extends across a surface of the second region along an interface, one or other or both of the interfaces comprising at least a portion having an uneven topology and/or a substantially planar portion of the present invention.   

Regarding claim 40, Belnap also teaches that natural diamond can be used in the uppermost layer where the use of natural diamond does not include solvent catalyst metal material in its crystals (Belnap, [0031]). The lack of solvent catalyst metal material of Belnap corresponds to wherein the first region is substantially free of a catalyst material for diamond of the present invention. 

Regarding claim 45, Belnap also teaches that the working or cutting surface, i.e., the uppermost layer, of the shear cutter can extend from an upper surface of the ultra-hard material body to a beveled surface of the body that defines a circumferential edge of the upper surface, i.e., non-planar, and that the cutters can have other geometries, such as shear cutters (Belnap, [0022] and Fig. 2). Moreover, Belnap teaches that the intermediate layer is joined to the 



Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 22, 29, 30, and 54 are rejected under 35 U.S.C. 102(a)(1) as anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Belnap et al. (US 2008/0179109 A1) (hereinafter “Belnap”).

Regarding claim 5, given that the materials of the second phase and the first phase of the third region of Belnap is substantially identical to the materials of the second phase and the first phase of the third region as used in the present invention, as set forth above, it is clear that the 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 22, given that the materials of the cutting tool of Belnap are substantially identical to the materials of the polycrystalline super hard construction as used in the present invention, as set forth above, it is clear that the first region, the second region, and the third region each have an associated hardness, wherein the hardness of the third region is greater than the hardness of the second region and less than the hardness of the first region as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 29, given that the materials of the cutting tool of Belnap is substantially identical to the materials of the polycrystalline super hard construction as used in the present invention, as set forth above, it is clear that the composite material of the third region is more acid resistant than polycrystalline diamond material having a binder-catalyst phase comprising cobalt, and/or more acid resistant than cemented carbide material as presently claimed. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 30, given that the materials of the cutting tool of Belnap is substantially identical to the materials of the polycrystalline super hard construction as used in the present invention, as set forth above, it is clear that the composite material of the third region is more resistant to boiling HCl acid than polycrystalline diamond material having a binder-catalyst phase comprising cobalt, and/or more resistant to boiling HCl acid than cemented carbide material as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 54, given that the materials of the intermediate layer of the cutting tool of Belnap is substantially identical to the materials of the third region of the polycrystalline super hard construction as used in the present invention, as set forth above, it is clear that the the third region has a wear resistance at least three times less than sintered polycrystalline diamond material having the same average grain size of diamond grains as the super hard grains in the third region as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim 6, 14, 18, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Belnap et al. (US 2008/0179109 A1) (hereinafter “Belnap”).

Regarding claims 6, 14, and 18, Belnap also teaches that the diamond volume fraction of the uppermost layer is greater than about 95%, with the remainder being catalyst (Belnap, [0030]). Moreover, Belnap teaches that the volume fraction of the diamond crystals in the uppermost layer is greater than the volume fraction of the ultra-hard material in the intermediate layer, i.e., less than 95 volume% (Belnap, claim 6). Given that the volume% of diamond crystals in the intermediate layer is less than 95%, it is clear that the non-intergrown grains of super hard material of the composite material comprises between around 30-90 vol.% of the third region, the matrix material would comprise between 5-80 vol.%, and the non-intergrown grains of super hard material and the second phase of the composite material comprise between around 20-95 vol.% of the third region as presently claimed.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Regarding claim 47, Belnap also teaches that the intermediate layer may have a thickness of generally less than about 3 mm and preferably within the range of from about 0.25-2 mm (Belnap, [0049]). The range of Belnap corresponds to wherein the construction has a longitudinal axis, the thickness of the third region along a plane parallel to the longitudinal axis being between around 0.1 mm to around 4 mm of the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738